UNITED STATES DISTRICT COURT                                                           FILED 
EASTERN DISTRICT OF NEW YORK                                                           CLERK 
-------------------------------------------------------X                                   
                                                                            12/14/2018 2:33 pm
GLENN GARBUS on behalf of                                                                  
himself and all others similarly situated,                                     U.S. DISTRICT COURT 
                                                                          EASTERN DISTRICT OF NEW YORK 
                          Plaintiff,                                           LONG ISLAND OFFICE 

        -against-                                             ORDER
                                                              18-CV-00585 (JMA) (AKT)
RICHARD SOKOLOFF d/b/a RICHARD
SOKOLOFF ATTORNEY AT LAW,

                           Defendant.
-------------------------------------------------------X

AZRACK, United States District Judge:

        On January 27, 2018, plaintiff commenced this action against defendant for alleged

violations of the Fair Debt Collection Practices Act. (ECF No. 1.) On February 28, 2018,

defendant was duly served. (ECF No. 6.) On March 1, 2018, Plaintiff’s counsel filed a notice of

appearance on the docket. (ECF No. 7.)

        On October 10, 2018, the Court issued an Order directing plaintiff to file a status report by

October 19, 2018, noting that there has been no activity in this case since March 1, 2018. No status

report was filed. On October 31, 2018, the Court issued another Order directing plaintiff to file a

status report by November 9, 2018. Plaintiff was warned that failure to respond may result in

dismissal of the action for failure to prosecute. To date, plaintiff has not filed a status report or

otherwise communicated with the Court. The Court has no reason to doubt that plaintiff’s counsel

received each Notice of Electronic Filing on this case.

        Rule 41(b) provides, “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.
41(b). The Second Circuit considers five principal factors when reviewing a district court’s order

of dismissal for failure to prosecute:

               (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
               received notice that further delays would result in dismissal,
               (3) whether defendant is likely to be prejudiced by further delay,
               (4) whether the district judge has taken care to strike the balance
               between alleviating the court calendar congestion and protecting the
               party’s right to due process and a fair chance to be heard, and
               (5) whether the judge has adequately assessed the efficacy of lesser
               sanctions.

Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

194.

       Plaintiff has failed to respond to both of the Court’s Orders. The Court warned plaintiff

that failure to respond could result in the dismissal of the case. Plaintiff’s failure to comply with

the Court’s Orders constitute grounds for dismissal. Accordingly, this case is dismissed for failure

to prosecute, and the Clerk of Court is directed to close this case.

SO ORDERED.

Dated: December 14, 2018
Central Islip, New York
                                                                 /s/ JMA
                                                        Joan M. Azrack
                                                        United States District Judge




                                                  2
